Arnold, J.,
delivered the opinion of the court.
The failure to state in the indictment facts necessary to show the materiality of the false testimony, was not a cause for which the indictment should have been quashed, or for which the judg*283ment should have been arrested. In an indictment for perjury, it is sufficient to charge generally that the matter sworn to in the false oath was material to the issue or point of inquiry upon which it was taken, without showing particularly how it was material. The pleader has choice of two methods on the subject; he may either charge that the matter of the false oath was material, or he may set out the facts which show its materiality in law. 2 Whart. Cr. L., § 2263; 2 Bish. Cr. Pro., § 921.
By the first instruction given for the State, the jury was permitted to treat the several and separate sales which different witnesses testified had been made by appellant, at different times, as corroborative evidence of each other. This was error. Proof of either asssignment of perjury contained in the indictment, by two witnesses, or by one witness and corroborating circumstances, would have supported conviction; but the better opinion in such case is, that proof of one assignment is not corroborated by proof of another, even when all the perjuries assigned are committed at the same time and place. 1 Greenleaf on Evidence, § 257 a; Williams v. Com., 91 Pa. St. 493 ; Reg. v. Parker, 1 Car. & Marsh. 639.

For the error in the instruction to which reference has been made, the judgment is reversed and the cause remanded.